      Case 1:18-cv-07652-DLC Document 158 Filed 10/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               18cv7652 (DLC)
LEONIDES DUVERNY,                      :
                    Plaintiff,         :                    ORDER
                                       :
          -v-                          :
                                       :
HERCULES MEDICAL P.C., ACHILLES        :
MEDICAL P.C., HYPERION MEDICAL P.C.,   :
and GEOFFREY RICHSTONE, individually, :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     An Order of September 4, 2020 scheduled a final pretrial

conference in the above-captioned matter for October 29, 2020 at

3:00 pm.   It is hereby

     ORDERED that, unless the parties agree that the October 29

conference should occur in person, the October 29 conference

will occur by telephone.    Should the parties agree that the

conference should proceed in person, they must jointly notify

the Court of their preference by October 28 at noon.         The parties

are advised that participants in any in-person conference must

comply with the Southern District of New York’s Fourth Amended

Standing Order entitled In re Coronavirus/COVID-19 Pandemic (M-

10-468), entered June 12, 2020, and other SDNY COVID-19-related

orders that govern entry into and behavior within SDNY
         Case 1:18-cv-07652-DLC Document 158 Filed 10/27/20 Page 2 of 2



courthouses.     These materials may be found at:

https://nysd.uscourts.gov/covid-19-coronavirus.

     IT IS FURTHER ORDERED that, if the October 29 conference

proceeds by telephone, the parties shall use the following dial-

in instructions for the telephone conference:

             Dial-in: 888-363-4749

             Access code: 4324948

     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

     SO ORDERED:

Dated:       New York, New York
             October 27, 2020




                                       2
